TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00392-CR



                                  The State of Texas, Appellant


                                                  v.


                                     Melony Bruce, Appellee




   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
         NO. 2004-029, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The State seeks to appeal from an order of the district court granting appellee Melony

Bruce’s motion to suppress evidence. See Tex. Code Crim. Proc. Ann. art. 44.01(a)(5) (West Supp.

2004-05). The order granting the motion was signed on June 21, 2004. The deadline for perfecting

the State’s appeal was therefore July 6, 2004. See id. art. 44.01(d); Tex. R. App. P. 26.2(b). The

State’s notice of appeal was filed on July 8, 2004. Because the State did not file its notice of appeal

within fifteen days following the signing of the dismissal order, we have no alternative but to dismiss

the appeal for want of jurisdiction. State v. Rollins, 4 S.W.3d 453, 455 (Tex. App.—Austin 1999,

no pet.).
              The appeal is dismissed.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 21, 2004

Do Not Publish




                                                 2